Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 93-109 are pending.
Claims 103-109 are withdrawn.
Claims 93-102 are examined herewith.
Applicant’s election without traverse of Group I (claims 93-102) in the reply filed on 10/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/25/2020, 01/28/2021 (x2), 7/19/2021, 4/26/2022 and 8/8/2022, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 101 recites the broad recitation “further comprising one or more diluents”, and the claim also recites “wherein said one or more diluents comprises microcrystalline cellulose” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 93-94, 96-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer (EP 2766339) of record.

Wainer teaches the ketamine metabolite 2R,6R- hydroxynorketamine for the use in a method of treating bipolar depression, major depressive disorder, schizophrenia, Alzheimer’s dementia, amyotrophic lateral sclerosis, complex regional pain syndrome, chronic pain or neuropathic pain (page 4, claim 1, 5, 7).  Wainer teaches that the administration is in oral administration in either solid or liquid dosage form (paragraph 0053).  Wainer teaches that the active again is a compound, salts, solvates (including hydrates) of the free compound or salt, crystalline and non-crystalline forms (paragraph 0052).  Wainer teaches pharmaceutical composition are composition comprising at least one active agent, such as a compound or salt and at least one other substance, such as a carrier, excipient or diluent (paragraph 0057).  Wainer teaches "Pharmaceutically acceptable salts" are derivatives of the disclosed compounds, wherein the parent compound is modified by making non-toxic acid or base addition salts thereof, and further refers to pharmaceutically acceptable solvates, including hydrates, of such compounds and such salts. Examples of pharmaceutically acceptable salts include, but are not limited to, mineral or organic acid addition salts of basic residues such as amines; alkali or organic addition salts of acidic residues such as carboxylic acids; and the like, and combinations comprising one or more of the foregoing salts. The pharmaceutically acceptable salts include non-toxic salts and the quaternary ammonium salts of the parent compound formed, for example, from non-toxic inorganic or organic acids. For example, non-toxic acid salts include those derived from inorganic acids such as hydrochloric, hydrobromic, sulfuric, sulfamic, phosphoric, nitric and the like; other acceptable inorganic salts include metal salts such as sodium salt, potassium salt, cesium salt, and the like; and alkaline earth metal salts, such as calcium salt, magnesium salt, and the like, and combinations comprising one or more of the foregoing salts.  Pharmaceutically acceptable organic salts include salts prepared from organic acids such as acetic, trifluoro acetic, propionic, succinic, glycolic, stearic, lactic, malic, tartaric, citric, ascorbic, pamoic, maleic, hydroxymaleic, phenylacetic, glutamic, benzoic, salicylic, mesylic, esylic, besylic, sulfanilic, 2-acetoxybenzoic, fumaric, toluenesulfonic, methanesulfonic, ethane disulfonic, oxalic, isethionic, HOOC-(CH2)n-COOH where n is 0-4, and the like; organic amine salts such as triethylamine salt, pyridine salt, picoline salt, ethanolamine salt, triethanolamine salt, dicyclohexylamine salt, Ν,Ν'- dibenzylethylenediamine salt, and the like; and amino acid salts such as arginate, asparginate, glutamate, and the like, and combinations comprising one or more of the foregoing salts (paragraph 0060-0061). Wainer teaches that the pharmaceutical compositions can be formulated for oral administration. Preferred oral dosage forms are formulated for once a day or twice a day administration. These compositions contain between 0.1 and 99 weight % (wt.%) of a compound of Formula I and usually at least about 5 wt.% of a compound of Formula. Some embodiments contain from about 25 wt.% to about 50 wt. % or from about 5 wt.% to about 75 wt.% of the compound of Formula (paragraph 0094).  Wainer teaches that Compounds disclosed herein can be administered as the neat chemical, but are preferably administered as a pharmaceutical composition. Accordingly, the disclosure provides pharmaceutical compositions comprising a compound or pharmaceutically acceptable salt of Formula I, together with at least one pharmaceutically acceptable carrier. The pharmaceutical composition may contain a compound or salt of Formula I as the only active agent, but is preferably contains at least one additional active agent. In certain embodiments the pharmaceutical composition is an oral dosage form that contains from about 0.1 mg to about 1000 mg, from about 1 mg to about 500 mg, or from about 10 mg to about 200 mg of a compound of Formula I and optionally from about 0.1 mg to about 2000 mg, from about 10 mg to about 1000 mg, from about 100 mg to about 800 mg, or from about 200 mg to about 600 mg of an additional active agent in a unit dosage form (paragraph 0090). 
Wainer does not disclose the solid oral dosage form delivers the ketamine metabolite with a human oral bioavailability of 60% or more.
It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering 2R,6R- hydroxynorketamine in a weight concentration % of 25 wt% to about 50% wt as taught by Wainer would consequently results in about the solid oral dosage form from delivers the ketamine metabolite with human oral bioavailability of 60% or more with a reasonable expectation of success absence evidence to the contrary..  Additionally, applicants are reminded that the claims are drawn to a composition and not a method of treatment.

Regarding the product (ketamine metabolite) by process (obtainable by reaction of ketamine) with an organic acid; Since it is known in the art that 2R,6R-hydroxynorketamine and pharmaceutically acceptable salts include non-toxic salts and the quaternary ammonium salts of the parent compound formed, for example, from non-toxic inorganic or organic acids as disclosed by Wainer with a reasonable expectation of success absence evidence to the contrary.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)(See MPEP 2113).

Regarding the dosing of 2R,6R-hydroxynorketamine; it is known in the art that 2R,6R-hydroxynorketamine may be administered in a dosage range of from about 1 mg to about 500 mg as disclosed by Wainer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

With regards to the limitation of the anionic counterion have a molecular weight of 160 daltons or less is deemed a property of said salt.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitation of the anionic counterion have two stochiometric equivalents; it is known in the art that combinations comprising one or more of the foregoing salts.  Thus, taken the cited art, it would have been obvious to combine one or more anionic counterions to the 2R,6R-hydroxynorketamine with a reasonable expectation of success absence evidence to the contrary.

Claim(s) 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer (EP 2766339) of record as applied to claims 93-94, 96-100 above, and further in view of Guidance for Industry (GFI)(Size, Shape, and Other Physical Attributes of Generic Tablets and Capsules, U.S. Department of Health and Human Services Food and Drug Administration Center for Drug Evaluation and Research (CDER) June 2015 Pharmaceutical Quality/CMC, page 1-7).
Wainer as cited above.
Wainer does not disclose length of solid oral dosage.
GFI teaches that Studies in adults evaluating the effect of tablet and capsule size on ease of swallowing suggest that increases in size are associated with increases in patient complaints related to swallowing difficulties at tablet sizes greater than approximately 8 mm in diameter. Channer and Virjee specifically compared the transit time of 8 mm diameter round tablets to 11 mm diameter round tablets and 14 mm x 9 83 mm oval tablets and found the transit times for the 8 mm round tablet to be significantly shorter than for 11 mm round and 14 mm x 9 mm oval tablets (page 3).
It would have been obvious to have a solid dosage length of no greater than 16 mm.  One would have been motivated to prepare a solid dosage length of no more than 16mm because it is known in the art that increases in tablet size are associated with increases in patient complaints related to swallowing difficulties at tablet sizes greater than approximately 8 mm in diameter. Therefore, taken the cited art, it would have been obvious to administer 2R,6R- hydroxynorketamine in a solid dosage form of approximately 8mm because larger in size of tablet increases in patient complaints related to swallowing difficulties at tablet sizes greater than approximately 8 mm in diameter with a reasonable expectation of success absence evidence to the contrary.

Claim(s) 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer (EP 2766339) as applied to claims 93-94, 96-100 above, and further in view of Rands (WO 2017/208031 with an effective filing date 6/3/2016) both are of record.
Wainer as cited above.
Wainer does not disclose microcrystalline cellulose.
Rands teaches a solid oral dosage formulation of 2R,6R- hydroxynorketamine with microcrystalline cellulose (page 41, formulation c).
It would have been obvious to incorporate microcrystalline cellulose into the solid dosage of 2R,6R- hydroxynorketamine.  One would have been motivated to incorporate microcrystalline cellulose into the solid dosage of 2R,6R- hydroxynorketamine because it is known in the art for a solid oral dosage formulation 2R,6R- hydroxynorketamine in a capsule as disclosed by Rands with a reasonable expectation of success absence evidence to the contrary.

Claim(s) 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer (EP 2766339) of record as applied to claims 93-94, 96-100 above, and further in view of Rock Life Community, https://www.werockon.com/rock-on-blog/brain-boosting-l-pyroglutamic-acid-in-rock-ons-brain-beyond, 7/1/2016, pages 1-12)(hereinafter RLC).
Wainer as cited above.
Wainer does not disclose pyroglutamate
RLC teaches that L-pyroglutamic acid is a derivative of the common amino acid glutamic acid that is also known as pidolic acid and 5-oxoproline. The acid assists in the synthesis of GABA and glycine which regulate all neurons in the brain and have high impact on the central nervous system. L-pyroglutamic acid has been used to repair neuron connections which inspires increased brain function and reduces memory loss.
It would have been obvious to substitute and/or in addition to incorporate L-pyroglutamic with another pharmaceutical salt with crystalline 2R,6R- hydroxynorketamine as disclosed in Wainer.  One would have been motivated to substitute and/or in addition to incorporate L-pyroglutamic for another pharmaceutical salt with crystalline 2R,6R- hydroxynorketamine as disclosed in Wainer because the anionic salt are obvious variants of each other in performing the same function. Additionally, it is known in the art that L-pyroglutamic acid assists in the synthesis of GABA and glycine which regulate all neurons in the brain and have high impact on the central nervous system with a reasonable expectation of success.
Regarding the the x-ray powder diffraction pattern; Thus, while Wainer nor RLC does not explicitly teach that the crystal is characterized by an X-ray powder diffraction pattern having peaks expressed at 20 angle position as claimed, the burden is shifted to Applicant to provide conclusive scientific evidence that the crystalline compound produced by Wainer and RLC. does not meet the limitations of the instant claims (i.e. x-ray powder diffraction pattern, phase diagrams, melting point characterization etc.).
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

Claims 93-102 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627